
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 556
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To establish a program of research,
		  recovery, and other activities to provide for the recovery of the southern sea
		  otter.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Sea Otter Recovery and
			 Research Act.
		2.Southern sea
			 otter recovery and research program
			(a)In
			 GeneralThe Secretary of the Interior, acting through the United
			 States Fish and Wildlife Service and the United States Geological Survey, shall
			 carry out a recovery and research program for southern sea otter populations
			 along the coast of California, informed by the prioritized research
			 recommendations of the Final Revised Recovery Plan for the southern sea otter
			 (Enhydra lutris nereis) published by the United States Fish and Wildlife
			 Service and dated February 24, 2003, the Research Plan for California Sea Otter
			 Recovery issued by the United States Fish and Wildlife Service Southern Sea
			 Otter Recovery Implementation Team and dated March 2, 2007, and any other
			 recovery, research, or conservation plan adopted by the United States Fish and
			 Wildlife Service after the date of enactment of this Act in accordance with
			 otherwise applicable law. The Recovery and Research Program shall include the
			 following:
				(1)Monitoring, analysis, and assessment of
			 southern sea otter population demographics, health, causes of mortality, and
			 life history parameters, including range-wide population surveys.
				(2)Development and
			 implementation of measures to reduce or eliminate potential factors limiting
			 southern sea otter populations that are related to marine ecosystem health or
			 human activities.
				(b)Reappointment of
			 recovery implementation teamNot later than one year after the
			 date of enactment of this Act, the Secretary shall appoint persons to a
			 southern sea otter recovery implementation team as authorized under section
			 4(f)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)(2)).
			(c)Southern sea
			 otter research and recovery grants
				(1)Grant
			 authorityThe Secretary shall establish a peer-reviewed,
			 merit-based process to award competitive grants for research regarding southern
			 sea otters and for projects assisting the recovery of southern sea otter
			 populations.
				(2)Peer review
			 panelThe Secretary shall establish as necessary a peer review
			 panel to provide scientific advice and guidance to prioritize proposals for
			 grants under this subsection.
				(3)Research grant
			 subjectsResearch funded with grants under this subsection shall
			 be in accordance with the research recommendations of any plan referred to in
			 subsection (a), and may include the following topics:
					(A)Causes of sea
			 otter mortality.
					(B)Southern sea otter
			 demographics and natural history.
					(C)Effects and
			 sources of pollutants, nutrients, and toxicants on southern sea otters and
			 sequestration of contaminants.
					(D)Effects and
			 sources of infectious diseases and parasites affecting southern sea
			 otters.
					(E)Limitations on the
			 availability of food resources for southern sea otters and the impacts of food
			 limitation on southern sea otter carrying capacity.
					(F)Interactions
			 between southern sea otters and coastal fisheries and other human activities in
			 the marine environment.
					(G)Assessment of the
			 keystone ecological role of sea otters in southern and central California’s
			 coastal marine ecosystems, including both the direct and indirect effects of
			 sea otter predation, especially as these effects influence human welfare,
			 resource utilization, and ecosystem services.
					(H)Assessment of the
			 adequacy of emergency response and contingency plans.
					(4)Recovery project
			 subjectsRecovery projects
			 funded with grants under this subsection shall be conducted in accordance with
			 recovery recommendations of any plan referred to in subsection (a), and may
			 include projects to—
					(A)protect and
			 recover southern sea otters;
					(B)reduce, mitigate, or eliminate potential
			 factors limiting southern sea otter populations that are related to human
			 activities, including projects to—
						(i)reduce, mitigate,
			 or eliminate factors contributing to mortality, adversely affecting health, or
			 restricting distribution and abundance; and
						(ii)reduce, mitigate,
			 or eliminate factors that harm or reduce the quality of southern sea otter
			 habitat or the health of coastal marine ecosystems; and
						(C)implement
			 emergency response and contingency plans.
					(d)ReportThe
			 Secretary shall—
				(1)within 12 months
			 after the date of enactment of this Act, report to Congress on—
					(A)the status of
			 southern sea otter populations;
					(B)implementation of
			 the Recovery and Research Program and the grant program; and
					(C)any relevant
			 formal consultations conducted under section 7 of the Endangered Species Act of
			 1973 (16 U.S.C. 1536) with respect to the southern sea otter; and
					(2)within 24 months after the date of
			 enactment of this Act and every 5 years thereafter, and in consultation with a
			 southern sea otter recovery implementation team (if any) that is otherwise
			 being utilized by the Secretary under section 4(f) of the Endangered Species
			 Act of 1973 (16 U.S.C. 1533(f)), report to Congress and the public on—
					(A)an evaluation of
			 southern sea otter health, causes of southern sea otter mortality, and the
			 interactions of southern sea otters with California’s coastal marine
			 ecosystems;
					(B)an evaluation of
			 actions taken to improve southern sea otter health, reduce southern sea otter
			 mortality, and improve southern sea otter habitat;
					(C)recommendation for
			 actions, pursuant to current law, to improve southern sea otter health, reduce
			 the occurrence of human-related mortality, and improve the health of such
			 coastal marine ecosystems; and
					(D)recommendations
			 for funding to carry out this Act.
					3.DefinitionsIn this Act:
			(1)Recovery and
			 research programThe term Recovery and Research
			 Program means the recovery and research program under section
			 2(a).
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the United States Fish and Wildlife Service and the United States
			 Geological Survey.
			4.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to the Secretary
			 to carry out this Act $5,000,000 for each of fiscal years 2010 through 2015 of
			 which—
				(1)no less than 30
			 percent shall be for research grants under section 2(c)(3); and
				(2)no less than 30
			 percent shall be for recovery projects under section 2(c)(4).
				(b)Administrative
			 expensesOf amounts available each fiscal year to carry out this
			 Act, the Secretary may expend not more than 7 percent to pay the administrative
			 expenses necessary to carry out this Act.
			5.TerminationThis Act shall have no force or effect on
			 and after the date the Secretary (as that term is used in section 4(c)(2) of
			 the Endangered Species Act of 1973 (16 U.S.C. 1533(c)(2)) publishes a
			 determination that the southern sea otter should be removed from the lists
			 published under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C.
			 1533(c)).
		
	
		
			Passed the House of
			 Representatives July 28, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
